                                  Case 2:20-cv-06059-VAP-E Document 28 Filed 12/16/20 Page 1 of 1 Page ID #:290




                                  1                                                                       JS-6
                                  2

                                  3

                                  4

                                  5

                                  6

                                  7

                                  8                                     United States District Court
                                                                        Central District of California
                                  9

                                 10
Central District of California
United States District Court




                                 11       DAWAUN LUCAS, et al.,

                                 12                        Plaintiff,
                                                                                      Case No. CV 20-06059-VAP (Ex)
                                 13                        v.
                                                                                      ORDER OF DISMISSAL
                                 14
                                          SMILEDIRECTCLUB, INC., et al.,
                                 15                  Defendants.
                                 16

                                 17           The Court having been advised by counsel for the parties that the above-
                                      entitled action has settled,
                                 18

                                 19         IT IS ORDERED that this action be, and hereby is, dismissed in its entirety
                                 20   without prejudice.

                                 21
                                            THE COURT will retain jurisdiction for a period of sixty (60) days to
                                 22   enforce the terms of the settlement. All pending dates are hereby vacated.
                                 23

                                 24   Dated: December 16, 2021
                                                                                       ___________________________
                                 25                                                    VIRGINIA A. PHILLIPS
                                                                                       United States District Judge
                                 26

                                                                                 1
